DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6, 8 objected to because of the following informalities: claim 1 recites “together defining first and adjoining second internal chambers”. It must be recited as “together defining a first internal chamber and adjoining a second internal chamber”. Claim 2 recites “a first and a second capillary structure”, & “in the first and second 20internal chambers”. They must be recited as “a first and a second capillary structures”, & “in the first and the second 20internal chambers”. Claim 3 recites “each of the first and second internal chambers”. It must be recited as “each of the first and the second internal chambers”. Claim 4 recites “at least one of the upper and lower plates”. It must be recited as “at least one of the upper and the lower plates”. Claims 5, 6, 8 recite “the first and second internal chambers”. It must be recited as “the first and the second internal chambers”. Appropriate correction is required. 

Election/Restrictions
Claims 9, 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.
Applicant’s election without traverse of claims 1-8, 10, 11 in the reply filed on 1/13/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10, 11 recite: “multiple partition segments”. It is not clear what partition segments are, it is not clear segments refer to which sections of the partitions. The bolded phrase makes the claimed limitations indefinite. As applicant elected species A, depicted in figures 1a, 1b, and 2a, 2b. There are two partitions 1d, that are separating three internal chambers as shown in FIG.2a. Partitions 1d do not have multiple sections or segments, each partition is one solid piece. Since it is not defined multiple partition segments refer to which structural limitations, based on the elected species A of FIG.2a of the application, partition segments are interpreted to be a first and a second partitions, thus, a partition segment recited in claims 3 and 11 is interpreted as a first partition, and a partition segment recited in claim 10 is interpreted as a second partition.
Claims 10 recites “multiple partition segments and at least a third internal chamber and wherein each partition segment separates and forms a common portion of a pair of adjacent internal chambers”. It is not clear a pair of adjacent internal chambers refer to which two of the three internal chambers. The bolded phrase makes the claimed limitations indefinite. Since it is not defined a pair of adjacent internal chambers refer to which two of the internal chambers, based on elected species A of FIG.2a of the application, it is interpreted a pair of adjacent internal chambers are the second and a third internal chambers, and a second partition separates and forms a common portion of a pair of adjacent internal chambers.
Claim 11 recites: “the multiple partition segments extend in transverse and longitudinal directions and wherein at least one pair of internal chambers are arranged on opposite sides of 2a given partition segment along the transverse or longitudinal direction”. As shown in the elected species A of FIG.2a of the application, two partitions 1d are extend in only one direction, either, in a transverse direction, or in a longitudinal direction. It is not clear how the partitions could be extended in both transverse and longitudinal directions. Further, it is not clear one pair of internal chambers refer to which two of the internal chambers, and it is not clear a given partition segment refers to which partitions. The bolded phrase makes the claimed limitations indefinite. Since it is not defined one pair of internal chambers and a given partition segment refer to which structural limitations, based on the elected species A of FIG.2a of the application, it is interpreted one pair of internal chambers to be a pair of the first and the second internal chambers, and a given partition segment recited in claim 11 is interpreted as the first partition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claims 1-8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (20150060020 A1), in view of Lan (20170347489 A1).

Claim 1: Yang discloses a vapor chamber (i.e., paragraph [9]: thermal module provides function of a vapor chamber) comprising: 
5an upper plate (i.e., top section 113 used as upper plate; paragraph [37]: independent compartments 111a-111d are positioned between 113 & 114); 
a lower plate (i.e., bottom section 114 used as lower plate; see paragraph [37]) connected to the upper plate (i.e., 113) and together defining first (i.e., compartment 111a used as first internal chamber) and adjoining second internal chambers (i.e., compartment 111b used as second internal chamber);  
10a first working fluid (i.e., paragraph [45]: working fluid contained in 111a) (paragraph [10]: thermal module in which multiple vapor circulations of working fluids independently take place within the independent compartments and the heat pipe chambers to transfer heat) contained within the first internal chamber (i.e., 111a) and having first physical and chemical properties (i.e., physical and chemical properties are inherent to the fluid); and 
a second working fluid (i.e., paragraph [46]: working fluid contained in 111b) contained within the second internal chamber (i.e., 111b) and having second physical and chemical properties (i.e., physical and chemical properties are inherent to the fluid).

Yang discloses the apparatus as claimed in claim 1, but Yang is silent concerning at least 15one physical or chemical property differs between the first and second working fluids.
However, Lan teaches at least 15one physical or chemical property differs between a first working fluid and a second working fluid (i.e., paragraph [32]: pure water & alcohols; to clarify, a physical property such as viscosity differs between pure water and alcohols) for the purpose of transferring the heat from one fluid to another, so as to achieve remote heat dissipation effect (paragraph [36]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Yang to include at least 15one physical or chemical property differs between the first and second working fluids as taught by Lan in order to transfer the heat from one fluid to another, so as to achieve remote heat dissipation effect.

Claim 2: Yang as modified discloses the apparatus as claimed claim 1, further comprising a first and a second capillary structure each disposed (i.e., paragraph [37]: capillary structure layer is disposed on inner wall face of each independent compartments 111a-111d), respectively, in the first and second 20internal chambers (i.e., 111a & 111b).  

Claim 3: Yang as modified discloses the apparatus as claimed claim 1, further comprising a partition (i.e., First 115 used as first partition annotated by examiner in FIG.3) (based on the broadest reasonable interpretation, a partition is a first partition) separating and forming a common portion of each of the first and second internal chambers (i.e., 111a & 111b).  

    PNG
    media_image1.png
    624
    596
    media_image1.png
    Greyscale


Claim 4: Yang as modified discloses the apparatus as claimed claim 3, wherein the partition (i.e., First 115; annotated by examiner in FIG.3) is formed as part of at least one of the upper (i.e., 113) and lower plates (i.e., paragraph [37]: upper and lower ends of 115 are connected with the top section 113 and the bottom section 114).  

Claim 5: Yang as modified discloses the apparatus as claimed claim 3, wherein the first and second internal chambers (i.e., 111a and 111b) are planar structures and arranged on opposite sides (i.e., sides are inherent; see FIG.4) of the partition (i.e., First 115; annotated by examiner in FIG.3).  

Claim 6: Yang as modified discloses the apparatus as claimed claim 5, wherein the first and second internal chambers (i.e., 111a and 111b) are coplanar (i.e., see FIG.4).  

Claim 7: Yang as modified discloses the apparatus as claimed claim 3, wherein the partition (i.e., First 115; annotated by examiner in FIG.3) describes a single 10linear segment (i.e., see FIG.4).  

Claim 8: Yang as modified discloses the apparatus as claimed claim 3, wherein the partition (i.e., First 115; annotated by examiner in FIG.3) describes a two-dimensional path (i.e., based on the broadest reasonable interpretation, FIG.4 is two dimensional drawing, and every arbitrary point on partition 115 describes two coordinates) and wherein the first and second internal chambers (i.e., 111a and 111b) are planar structures arranged on opposite sides (i.e., sides are inherent; see FIG.4) of the partition (i.e., First 115)15.  

20 Claim 10: Yang as modified discloses the apparatus as claimed claim 3, comprising multiple partition segments (i.e., Second 115 used as a second partition annotated by examiner in FIG.3; based on the broadest reasonable interpretation, partition segment recited in claim 10 is a second partition) and at least a third internal chamber (i.e., third internal chamber 111c) and wherein each partition segment (i.e., Second 115) separates and forms a common portion of a pair of adjacent internal chambers (i.e., based on the broadest reasonable interpretation, adjacent pair: 111b & 111c).  

    PNG
    media_image1.png
    624
    596
    media_image1.png
    Greyscale

25 Claim 11: Yang as modified discloses the apparatus as claimed claim 10, wherein the multiple partition segments (i.e., First 115 annotated by examiner in FIG.3; based on the broadest reasonable interpretation, the partition segments recited in claim 11 is the first partition) extend in transverse and longitudinal directions and wherein at least one pair of internal chambers (i.e., 111a/111b; based on the broadest reasonable interpretation, one pair of internal chambers is a pair of the first and the second internal chambers) are arranged on opposite sides (i.e., sides are inherent) of 2a given partition segment (i.e., First 115; based on the broadest reasonable interpretation, a given partition segment is the first partition) along the transverse or longitudinal direction (i.e., see annotated by examiner in FIG.3, 111a & 111b are disposed on both sides of First 115).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to vapor chamber:
Phan (20190021188 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763